DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 7/5/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 7/5/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAZAWA et al (2017/0273557 A1).
Regarding claim 1, NAKAZAWA et al  discloses (figure 1) an ophthalmic apparatus (1) (paragraph 0031) comprising: a fixation system (LCD 39 displays  a fixation target , paragraph 0038),   that projects fixation light onto a subject's eye ( eye is fixated at a fixation position to acquire an image centered on the optic disc, paragraph 0098) ; a data acquisition device that acquires data by applying optical coherence tomography scanning to the subject's eye onto which the fixation light is being projected (paragraph 0100) ; and controlling circuitry that controls (210) at least one of the fixation system and the data acquisition device based on a positional relationship between the position of the predetermined site specified by the analyzing circuitry and a scan area by the data acquisition device (OCT images acquired at different timings in the same region of interest paragraph 0109,0114).  
NAKAZAWA et al discloses all of the claimed limitations except analyzing circuitry that analyzes the data to specify a position of a predetermined site of the subject's eye.
 However, NAKAZAWA et al  discloses  analyzing circuitry that analyzes the data to specify a position of a predetermined site of the subject's eye (area setting unit 231A may be configured to set site of the fundus (e,g., predetermined layer region , lamina cribrosa ) by analyzing the OCT image by image processing , paragraph 0069; analysis target area setting unit 231B  can set the analysis target area by analyzing the pixel values of the OCT image, paragraph 0077 and 0119; area setting unit 231A of data processor 230 specifies the front area and the rear area of the lamina cribrosa based on 
It would have been obvious to one of ordinary skill in the art at the time invention was provide teaching (area setting unit 231A may be configured to set site of the fundus (e,g., predetermined layer region , lamina cribrosa ) by analyzing the OCT image by image processing , paragraph 0069; analysis target area setting unit 231B  can set the analysis target area by analyzing the pixel values of the OCT image, paragraph 0077 and 0119; area setting unit 231A of data processor 230 specifies the front area and the rear area of the lamina cribrosa based ) in to the NAKAZAWA et al an ophthalmic apparatus for the purpose of   evaluation and diagnosis of glaucoma  as taught by NAKAZAWA et al (paragraph 0008).
Regarding claim 2, NAKAZAWA et al discloses wherein the controlling circuitry (210) controls the data acquisition device to change the scan area based on the positional relationship.  
Regarding claim 3, NAKAZAWA et al  discloses wherein the controlling circuitry controls (210) the fixation system to change a fixation position based on the positional relationship (the scan area affects the region of interest and as in every OCT apparatus , the scanning optics and the fixation target are moved according to the present position and the target position).  

Regarding claim 5, NAKAZAWA et al  discloses wherein the segmentation processing circuitry specifies at least a first segment and a second segment of the image, and the position specifying circuitry specifies the position of the predetermined site based on a 
Regarding claim 6, NAKAZAWA et al  discloses wherein the data acquisition device acquires an image of a fundus of the subject's eye, the segmentation processing circuitry specifies an inner limiting membrane image as the first segment and specifies a Bruch membrane image as the second segment, and the position specifying circuitry specifies a position at which a distance between the inner limiting membrane image and the Bruch membrane image is the shortest as a position of a macular center (paragraphs 0077,0084,0142,0145).  
Regarding claim 10, NAKAZAWA et al discloses wherein the controlling circuitry compares a deviation of the scan area with respect to the position of the predetermined site with a predetermined threshold, and executes control for at least one of the fixation system and the data acquisition device only when the deviation exceeds the predetermined threshold.  
Regarding claim 11, NAKAZAWA et al  discloses tomography method comprising: projecting fixation light onto a subject's eye( E) ; acquiring data by applying optical coherence tomography (OCT) scanning to the subject's eye onto which the fixation light is being projected; analyzing the data to specify a position of a predetermined site of the subject's eye; and performing at least one of fixation control and OCT scanning control based on a positional relationship between the position of the predetermined site and a scan area to which the OCT scanning is applied (paragraph 0084, paragraph 0106).   


Allowable Subject Matter
5.   Claim 7 -9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 7, NAKAZAWA et al  discloses wherein the data acquisition device acquires a three dimensional image by scanning a three dimensional region of the subject's eye, and the analyzing circuitry analyzes the three dimensional image to specify the position of the predetermined site, the ophthalmic apparatus further comprising: image projecting circuitry that constructs a front projection image from the three dimensional image; a photographing device that photographs the subject's eye to acquire a front image; and registration processing circuitry that performs registration between the front projection image and the front image, wherein the controlling circuitry displays the front image on a display device and displays, based on a result of the registration, a first image based on the position of the predetermined site over the front image .  

Conclusion
7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.